REASONS FOR ALLOWANCE
1.	Claims 26 – 34, 36, and 46 - 49 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ amendments to independent claims 26, 46 and 49 filed 12/22/2021 overcome the rejection of the claims under 35 U.S.C. 112(a), 35 U.S.C. 112(d), and 35 U.S.C. 102(a)(1) as presented in Office Action dated 09/24/2021.
According to a prior art search on the claimed invention, Poulin et al. (Pub. No.: US 2018/0294993) disclose tunnel level fragmentation and reassembly based on tunnel context as shown in Figure 1.  The tunnel headers 151 of the tunnel fragment packets 150 are configured to support tunneling of the tunnel fragment packets 150 (and, thus, tunnel packet 140) via the tunnel 120. The tunnel headers 151 of the tunnel fragment packets 150 each include tunnel information identifying the tunnel 120. For example, the tunnel headers 151 of the tunnel fragment packets 150 each may include tunnel information such as a source address of the tunnel 120 (e.g., identifying the source of the tunnel 120 for the tunnel packet 140, namely, TSN 110-S), a destination address of the tunnel 120 (e.g., identifying the destination of the tunnel 120 for the tunnel packet 140, namely, TDN 110-D), and a protocol of the tunnel 120 (e.g., GRE, IP, IPSec, or the like). The format and content of the tunnel headers 151, like the tunnel header 141, may depend on the tunnel type of the tunnel 120 (e.g., GRE, IP, IPSec, or the like). The tunnel headers 151 of the tunnel fragment packets 150 each include reassembly context information (e.g., the tunnel information as well as additional context information) which may be used to support reassembly of the tunnel packet 140 at the TDN 110-D (paragraph [0030]).
The packets #1, #2, #3 may also include other information such as semaphore flags identifying the first and last packets in the set of original data 102.  As illustrated in FIGS. 1-3, the system 110 stores the packets in memory 114 (e.g., RAM) as the packets arrive. The system 110 also stores a context for received packets in the content-addressable memory 112. The context can include the sequence number of the packet, semaphore flags, and/or other information. The context can also include a reference (e.g., a pointer) to the location of the packet in memory 114. The use of contexts conserves content-addressable memory 112 storage space. As shown in FIGS. 1-3, the packets #1, #2, #3 may not arrive in order. For example, as illustrated, the system 110 may receive packet #2 (FIG. 1) before packet #1 (FIG. 2). As shown in FIGS. 4-6, to re-order the packets into their original order, the system 110 can issue a series of requests to the content-addressable memory 112 (paragraphs [0016] – [0018]).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the following claimed features: “…perform, by the node based on the fragmentation header, fragmentation of the labeled packet at the second context to form a set of packet fragments; and forward, by the node toward a next-hop node based on the first context, the set of packet fragments” as recited in claim 26, “…performing, by the node based on the fragmentation header, fragmentation of the labeled packet at the second context to form a set of packet fragments; and forwarding, by the node toward a next-hop node based on the first context, the set of packet fragments” as recited in claim 46 and “…determine, by the node based on the fragmentation header, that the labeled packet is a packet fragment of a fragmented packet that was fragmented at the second context; and perform, by the node based on the fragmentation header, reassembly of the labeled packet at the second context to recover the fragmented packet” as recited in claim 49 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 26 – 34, 36, and 46 - 49.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473